UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                                  ORDER
             v.
                                                             03 Cr. 1397 (PGG)
EDUARDO TAPIA-HOLGUIN,

                             Petitioner,


PAUL G. GARDEPHE, U.S.D.J.:

              Petitioner has moved, pursuant to 18 U.S.C. § 3582(c)(2), for a reduction in his

sentence. (Dkt. Nos. 59-60) The Government is hereby ORDERED to respond to the motion by

April 10, 2020.

Dated: New York, New York
       April 3, 2020
